DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 22, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed February 22, 2021 is insufficient to overcome the rejection of claims 1, 6, 8 – 11 and 13 based upon Verron et al. (Acta Biomaterialia, 2014) in view of Bohner et al. (WO 2007/056872) and Musha et al. (J Biomed Mater Res Part B; Appl Biomater, 2010) as set forth in the last Office action because:  the declaration only contains data for a composition whose overall particle size differs and provides no information as to particle size of the α-TCP component and it is that component that is required to be of a particular size by the instant claims.
The declaration compares HBS(+) and HBS1 samples that were prepared with a phosphate buffer or sheep blood stabilized with sodium citrate. Page 3 of the declaration shows the results of the particle size analysis of these two different samples 
	
Comments and Notes

Claim 11 has been amended to identify different ingredients with (i), (ii) and (iii). However, (i) recites two ingredients (α-TCP and MCPM) whereas the other items only 

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 has been amended to recite that the α-TCP particles have “an average size comprised between 9 µm and 100 µm” (emphasis added). “Comprise” is open claim language that allows, for example, additional unnamed ingredients to be present when a compositions comprises the listed ingredients. However, when used in combination with a range, the metes and bounds of the claims cannot be determined as the allowed range for the particle size would seem to be broadened and allow for particle sizes beyond this range and/or include additional elements but what those elements are and why they would be included when determining the average size of the α-TCP is not clear. The dependent claim falls therewith. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8 – 11 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Verron et al. (Acta Biomaterialia, 2014) in view of Bohner et al. (WO .
Applicants traverse this rejection on the grounds that contrary to the assumptions made in the previous Action, a skilled person would not have assumed that the technical effect of decreased compressive strength with the addition of blood could have been achieved with the powder component of Verron that comprised CDA when the composition of Musha does not comprise CDA. The mere use of a blood-containing liquid component as suggested in Musha is actually not sufficient to achieve a significant decrease of comprise compressive strength. Only powder components having a α-TCP particle size greater than or equal to 9 µm produce the unexpected effects. The concurrently filed declaration shows new experimental evidence that a significant reduction in compressive force requires a liquid component comprising blood and a powder components α-TCP particle size greater than or equal to 9 µm and the claims have been amended to clarify these features and are commensurate in scope with the evidence of unexpected results. Verron discloses a powder component and comparable amounts but not the α-TCP particle size. The calcium phosphate compounds in Bohner have a particle size that overlaps the claimed range but does not teach anything regarding the effect of blood addition and the liquid component and particle size. Sugo evidences that the powder component in Musha only has a particle size of 6.34 µm, which is lower than 9 µm and does not teach the effect of blood addition in the liquid component in relation with the particle size. In light of the criticality of the particle size, any prima facie case of obviousness is rebutted.

Musha is from the 2009 – 2010 time frame and states that “BIOPEX-R®” was used. The submitted Sugo reference is from the 2016 time frame and references “BIOPEX-R® Excellent” and “BIOPEX-R® Advance”, neither of which is the particular product disclosed by Musha. A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. The evidence of record has not established that the material used in Musha is the same as one of the products disclosed by Sugo et al. and that even if the same trade name material was used in these two references, that the identity of the product had not changed between the time of the Musha and Sugo references. Thus, it cannot be determined from this article what the α-TCP particle size was in Musha. None of the .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding the nonstatutory double patenting rejections, Applicants traverse on the same grounds as above of the unexpected technical effect of the α-TCP particle size.
As discussed in greater detail above, these arguments and evidence were unpersuasive and the rejections are maintained for the reasons of record set forth in the Office Action mailed October 20, 2020 and those set forth herein.

Claims 1, 6, 8 – 11 and 13 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 9,642,939 in view of Verron et al. (Acta Biomaterialia, 2014), Musha et al. (J Biomed Mater Res Part B; Appl Biomater, 2010) and Bohner et al. (WO 2007/056872). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 20, 2020 and those set forth herein.

Claims 1, 6, 8 – 11 and 13 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 9,913,928 in view of Verron et al. (Acta Biomaterialia, 2014), Musha et al. (J Biomed Mater Res Part B; Appl Biomater, 2010) and Bohner et al. (WO 2007/056872). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 20, 2020 and those set forth herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618